Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘On 4-step RACH procedure,” 3GPP TSG RAN WG1 Meeting #90, Prague, Czechia, R1-1713701, pp. 1-6, 3rd Generation Partnership Project, Valbonne, France (August 21-25, 2017)) (cited in Applicant’s IDS filed on July 17, 2020) (Hereafter, R1-1713701) in view of Takeda et al. (US 2020/0252180), and further in view of Tang (US 2020/0107359).

claim 1, R1-1713701 discloses an information transmission method (R1-1713701, page 4, section 3, paragraph 1, PDCCHs, Msg-2, Msg-3 transmitted), comprising: 
receiving downlink control information corresponding to a message (R1-1713701, page 4, section 3, paragraph 1, PDCCH is used for scheduling of Msg-2 RAR, Msg-3, Msg-4), 
when a reception time window of the message starts or ends (R1-1713701, page 4, section 3, paragraph 1, UE to monitor a RAR window) within a continuous monitoring time period of a control resource set (CORESET) corresponding to the message (R1-1713701, page 4, section 3, paragraph 1, periodicity of CORESET for PDCCH for RAR shall be as small as possible); and 
receiving the message corresponding to the downlink control information (R1-1713701, page 3, section 2.1, paragraphs 3-4, received RAR; multiple RARs received).

R1-1713701 does not explicitly disclose determining that the downlink control information is not received on the CORESET.

Takeda discloses determining that the downlink control information is not received on the CORESET (Takeda, paragraphs [0056]-[0057], miss detection of DCI in CORESET #1); and 
receiving the message corresponding to the downlink control information, wherein the downlink control information is received on a CORESET (Takeda, paragraphs [0056]-[0057], retransmit the DCI in CORESET #1 or CORESET #2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine that the downlink control information is not received on the CORESET in the invention of R1-1713701.  The motivation to combine the references would have been to facilitate the reception of the information.



Tang discloses receiving the message corresponding to the downlink control information, wherein the downlink control information is received completely located in a reception time window other than the reception time window corresponding to the continuous monitoring time period (Tang, Figs. 3-6; paragraphs [0110]-[0111], if the RAR is not detected in the RAR window, retransmit the random access signal until the RAR is detected [in a subsequent window]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to continue to the random access signal until a RAR is received in CORESET in a RAR (reception time) window after the first RAR window ends in the invention of R1-1713701 in view of Takeda.  The motivation to combine the references would have been to facilitate the reception of the information.


Regarding claim 2, R1-1713701 in view of Takeda, and further in view of Tang discloses the information transmission method according to claim 1, wherein the downlink control information is carried on a physical downlink control channel (PDCCH), and the CORESET comprises a time-frequency resource of the PDCCH (R1-1713701, page 4, section 3, paragraph 1, CORESET is a time frequency resource used by for PDCCH).

Regarding claim 4, R1-1713701 in view of Takeda, and further in view of Tang discloses the information transmission method according to claim 1, wherein the message comprises a random access 

Regarding claim 5, R1-1713701 in view of Takeda, and further in view of Tang discloses the information transmission method according to claim 1, wherein the message comprises a contention resolution message (Takeda, paragraphs [0137], Message 4 is a contention resolution message).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that Message 4 is a contention resolution message in the invention of R1-1713701.  The motivation to combine the references would have been to subscribe to commonly used standards.

Claims 6-7 and 9-10 are rejected under substantially the same rationale as claims 1-2 and 4-5, respectively.  Takeda further discloses a first circuitry and a second circuitry in (Takeda, paragraph [0161], circuits).

Claims 11-12 and 14-15 are rejected under substantially the same rationale as claims 1-2 and 4-5, respectively.  Takeda further discloses a first circuitry and a second circuitry in (Takeda, paragraph [0161], circuits).


Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are moot in view of the new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466